Citation Nr: 9902262	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  98-06 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1971, and from August 1981 to January 1988.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1997 determination by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which notified the veteran that he was 
ineligible for payment of educational assistance benefits 
under Chapter 30.  A notice of disagreement was received in 
December 1997, and a statement of the case was issued in 
February 1998.  The veteran's substantive appeal was received 
in March 1998.  He testified at a personal hearing at the RO 
in May 1998.  The veteran is not represented in connection 
with this appeal.


FINDINGS OF FACT

1.  The veteran served on active duty from November 1969 to 
November 1971, and from August 1981 to January 1988.

2.  The veteran had remaining eligibility for Chapter 34 
educational assistance as of December 31, 1989.

3.  The veteran did not serve on active duty continuously for 
three years after June 30, 1985, nor was he discharged or 
released from active duty after June 30, 1985, because of a 
service-connected disability, a preexisting medical condition 
not characterized as a disability, for hardship, for 
convenience of the Government after completing 30 months of a 
three-year enlistment, involuntarily for convenience of the 
Government as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of his own willful misconduct.

4.  The veteran has no verified Selected Reserve service. 


CONCLUSION OF LAW

The criteria for basic service eligibility for entitlement to 
educational assistance under Chapter 30, Title 38, United 
States Code have not been met.  38 U.S.C.A. § 3011 (West 
1991); 38 C.F.R. §§ 21.7040, 21.7044 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that his active duty and 
reserve service should make him eligible for educational 
assistance benefits under Chapter 30.  He has also testified 
that VA officials did not properly inform him about his 
educational benefits eligibility.

An individual may be entitled to educational assistance under 
Chapter 30 if he first entered on active duty as a member of 
the Armed Forces after June 30, 1985, or he was eligible for 
educational assistance allowance under Chapter 34 as of 
December 31, 1989.  38 U.S.C.A. § 3011(a)(1); 38 C.F.R. § 
21.7040.  In this case, the evidence of record indicates that 
the veteran first entered on active duty in November 1969; 
therefore, he does not qualify for Chapter 30 educational 
benefits under 38 U.S.C.A. § 3011(a)(1)(A).

Pursuant to 38 U.S.C.A. § 3011(a)(1)(B), veterans with 
remaining Chapter 34 eligibility may, under certain 
conditions, qualify for continued educational assistance 
under Chapter 30.  In this case, computerized Department of 
Defense data confirms that the veteran had remaining Chapter 
34 eligibility as of December 31, 1989.

To convert Chapter 34 benefits to Chapter 30 benefits, a 
veteran must have served on active duty at any time during 
the period between October 19, 1984, and July 1, 1985, and 
have continued on active duty without a break in service for 
three years after June 30, 1985, or have been discharged 
after June 30, 1985, for a service-connected disability, a 
preexisting medical condition not characterized as a 
disability, hardship, convenience of the Government after 
serving 30 months of a three-year enlistment, involuntarily 
for convenience of the Government as a result of a reduction 
in force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct.  38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 
21.7044(a).  In this case, the veteran did serve on active 
duty between October 19, 1984 and July 1, 1985.  However, as 
he did not serve continuously for three years after June 30, 
1985, nor was he discharged for any of the aforementioned 
reasons, his claim must fail.  In short, based on the 
veteran's period of active service, he does not qualify for 
Chapter 30 educational benefits under 38 U.S.C.A. § 
3011(a)(1)(B).

The veteran has implied that he should be eligible for 
Chapter 30 benefits by virtue of his claimed service in the 
reserves from November 1971 to October 1975.  Eligibility for 
Chapter 30 benefits by virtue of reserve service is limited 
to those who serve in the Selected Reserves.  However, the 
record does not establish that the veteran served in the 
Selected Reserves.  Further, his claimed reserve service was 
not completed after 1985.  He therefore does not qualify for 
Chapter 30 education benefits under the provisions of 
38 C.F.R. § 21.7044(b).

The veteran testified at his May 1998 RO hearing that 
officials at VA had incorrectly advised him concerning his 
eligibility for educational assistance.  He says that he now 
owes an educational institution approximately $13,000.  
Assuming for the sake of argument that the veteran was 
incorrectly advised by VA employees regarding his eligibility 
for educational assistance benefits, the Board is not 
authorized to award payment of benefits where statutory 
requirements for such benefits were not met.  See Harvey v. 
Brown, 6 Vet. App. 416, 424 (1994).  It is regrettable if the 
veteran may have received inaccurate advice regarding his 
eligibility for VA educational assistance benefits, but this 
would not create any legal right to benefits where such 
benefits are otherwise precluded by law.  See Shields v. 
Brown, 8 Vet. App. 346, 351 (1995).

The Board acknowledges and is sympathetic to the arguments 
advanced by the veteran, especially in light of his honorable 
service; however, the legal criteria governing service 
eligibility requirements for Chapter 30 educational 
assistance are clear and specific.  The Board is not free to 
deviate from the law as passed by the Congress.  Based on the 
foregoing, the Board finds that there is simply no legal 
basis to find the veteran eligible for educational assistance 
benefits under Chapter 30.  As the disposition of this claim 
is based on the law, and not on the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
